In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 22-1126
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

ROMAN T. LLOYD,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                     Central District of Illinois.
            No. 21-cr-40030 — Sara Darrow, Chief Judge.
                     ____________________

  ARGUED SEPTEMBER 13, 2022 — DECIDED OCTOBER 7, 2022
                ____________________

   Before FLAUM, BRENNAN, and SCUDDER, Circuit Judges.
   FLAUM, Circuit Judge. This appeal concerns a violation of
the Speedy Trial Act that occurred due to delays transporting
Roman Lloyd to his mental competency evaluation. The gov-
ernment conceded that over seventy nonexcludable days
elapsed, and the district court dismissed the case. However,
the district court exercised its discretion to dismiss it without
prejudice. As a result, the government promptly brought the
same charges again. Lloyd pleaded guilty but reserved his
2                                                  No. 22-1126

right to challenge the district court’s decision not to dismiss
the original indictment with prejudice.
   Because the district court did not abuse its discretion in
dismissing Lloyd’s indictment without prejudice, we aﬃrm.

                      I.   Background

    A. Credit Union Robbery and Subsequent Flight
   On March 27, 2019, Lloyd walked into the Ascentra Credit
Union in Moline, Illinois. Covered from head to toe, he ap-
proached the teller and told her, “This is a bank robbery. I
need $20,000.” The teller gathered a total of $16,878 from her
drawer and the drawers of three adjacent tellers. Cash in
hand, Lloyd left the credit union, and someone called 911.
    Shortly thereafter, police officers located Lloyd’s vehicle
and attempted a traffic stop. Lloyd refused to pull over, and
a high-speed chase ensued, reaching speeds of approximately
100 miles per hour, zigzagging between Illinois and Iowa.
Lloyd drove through residential neighborhoods, school zones
(while school was in session), and in the wrong direction
down one-way streets. Officers eventually managed to slow
him to about sixty miles per hour by using stop sticks (a de-
vice put on the road in front of a moving vehicle to deflate the
tires) and then used a PIT (precision immobilization tech-
nique) maneuver to stop Lloyd’s vehicle in a ditch. Fortu-
nately, no one was hurt, including Lloyd.
    B. Arraignment and Competency Evaluation
    Lloyd was indicted on one count of credit union robbery
under 18 U.S.C. § 2113(a), and one count of transporting sto-
len money interstate under 18 U.S.C. § 2314. On July 11, 2019,
he was arraigned and pleaded not guilty. The same day, the
No. 22-1126                                                    3

district court set a pretrial conference for August 28, 2019, and
trial for September 9, 2019.
    Since this case is about the delays in bringing Lloyd to
trial, a brief overview of the Speedy Trial Act helps put the
procedural events in context. “In any case in which a plea of
not guilty is entered,” the Speedy Trial Act commands that
“the trial of [the] defendant … commence within seventy
days” of the filing of the indictment or the defendant’s ar-
raignment, “whichever date last occurs.” 18 U.S.C.
§ 3161(c)(1). However, the Act provides exceptions under
which some “periods of delay” are “excluded” and do not
count toward the seventy-day limit. Id. § 3161(h). Relevant to
Lloyd’s appeal, “delay resulting from … any examinations[]
to determine the mental competency … of the defendant” is
excluded. Id. § 3161(h)(1)(A) (“Competency Examination Ex-
ception”). In addition, time spent transporting a defendant
“to and from places of examination” is excluded under the
Act, except that “any time consumed in excess of ten days
from the date [of] … an order directing such transportation,
and the defendant’s arrival at the destination shall be pre-
sumed to be unreasonable.” Id. § 3161(h)(1)(F) (“Transporta-
tion Exception”). Any days in excess of those ten days are pre-
sumptively nonexcludable and count toward the seventy-day
clock.
    We return now to the facts. At the pretrial conference on
August 28, 2019, and at a subsequent pretrial conference on
October 9, 2019, Lloyd’s counsel requested continuances. The
court granted both, finding that they were “in the interest of
justice” and excluded the time under the Speedy Trial Act. See
id. § 3161(h)(7)(A) (excluding delays related to a continuance
when the “the ends of justice served by taking such action
4                                                   No. 22-1126

outweigh the best interest of the public and the defendant in
a speedy trial”). Trial was set for December 30, 2019, but on
November 19, 2019, Lloyd’s attorney filed a motion seeking a
competency evaluation to determine whether Lloyd was com-
petent to stand trial, as well as whether he was sane at the
time of the robbery. The district court orally granted the mo-
tion and specified:
       I will also direct the marshals to transport the
       defendant to the designated evaluation facil-
       ity.… [T]he time between now and the resolu-
       tion of the motion—or the fitness concern shall
       be excluded pursuant to the Speedy Trial Act,
       pursuant to the statutory authority.
The court did not mention the Transportation Exception.
    The same day, the court directed Lloyd’s counsel to sub-
mit a written order memorializing the ruling and subse-
quently entered the order on November 22, 2019. The order
instructed the Attorney General to arrange for the compe-
tency evaluation to be “conducted in a suitable facility closest
to the Court.” Relevant to the Speedy Trial Act, the order
stated:
       [P]ursuant to 18 U.S.C. § 3161(h)(1)(A) [the
       Competency Examination Exception], the pe-
       riod of time from when defense counsel filed the
       motion to determine competency to when the
       Court enters an order finding the defendant
       competent is excluded for purposes of calculat-
       ing the defendant’s speedy trial rights.
   Although the district court entered this order on Novem-
ber 22, 2019, Lloyd did not arrive at the site of his examination
No. 22-1126                                                   5

until February 27, 2020. Shortly thereafter, the COVID-19 pan-
demic struck. Lloyd’s competency evaluation was eventually
completed on May 8, 2020, the psychologist’s report was fi-
nalized on May 26, 2020, and Lloyd was returned to the Knox
County Jail on July 1, 2020. On September 23, 2020, the district
court conducted a hearing and found that Lloyd was compe-
tent.
   C. Motion to Dismiss Pursuant to the Speedy Trial Act
    In the months after Lloyd was found competent, his trial
date was continued several times so the government could
produce discovery and Lloyd’s attorney could prepare for
trial. The parties agree that each time the trial was pushed
back, the district court correctly excluded the delay from the
Speedy Trial Act calculation because the ends of justice were
served by granting the continuance. See 18 U.S.C.
§ 3161(h)(7)(A).
    Then, on April 26, 2021, Lloyd filed a motion to dismiss
the indictment with prejudice pursuant to the Speedy Trial
Act. See id. § 3162(a)(2). Lloyd argued that the time (in excess
of ten days) it took to transport him to and from his compe-
tency evaluation was not excluded from the Act’s count, pur-
suant to the Competency Evaluation Exception. When com-
bined with the forty-eight days between his arraignment and
the first pretrial conference, Lloyd contended that many more
than seventy countable days had elapsed.
   The district court held a hearing on Lloyd’s motion to dis-
miss on July 8, 2021. At the hearing, the court agreed that a
Speedy Trial Act violation occurred and dismissed the case.
Nonetheless, the court exercised its discretion under the Act
and dismissed the case without prejudice, which permitted
6                                                              No. 22-1126

the government to bring the same two charges against Lloyd
shortly thereafter.
   Once Lloyd was reindicted, he pleaded guilty to both
crimes but reserved the right to challenge the district court’s
dismissal of the original indictment without prejudice. Lloyd
now appeals that decision.

                          II.     Discussion

    The sole issue on appeal is whether the district court
abused its discretion when it decided to dismiss the indict-
ment without prejudice, which permitted the government to
re-indict Lloyd. 1
    A. Standard of Review
   The Speedy Trial Act mandates that, “[i]f a defendant is
not brought to trial within the time limit required by section
3161(c) as extended by section 3161(h), the information or in-
dictment shall be dismissed on motion of the defendant.”
18 U.S.C. § 3162(a)(2). Dismissal is required, but, the Act
grants the district court discretion regarding whether to dis-
miss the indictment with or without prejudice. There is no
presumption in favor of either outcome. United States v.

    1 It is worth briefly noting what is not at issue. First, despite complain-

ing on appeal about delays in transporting Lloyd to and from his compe-
tency evaluation, Lloyd does not appeal the district court’s conclusion that
the delay in returning him to Knox County was reasonable in light of the
COVID-19 pandemic. Second, the government concedes the Act was vio-
lated. Last, at the district court, the government agreed with Lloyd’s inter-
pretation of the interplay between the Competency Examination Excep-
tion (§ 3161(h)(1)(A)), and the Transportation Exception (§ 3161(h)(1)(F)).
Because Lloyd does not appeal the district court’s finding of a violation,
we do not need to reach this issue.
No. 22-1126                                                      7

Taylor, 487 U.S. 326, 334−35 (1988). The Act sets forth three fac-
tors, “among others,” that a court should consider in exercis-
ing that discretion: (1) “the seriousness of the offense;” (2)
“the facts and circumstances of the case which led to the dis-
missal;” and (3) “the impact of a reprosecution on the admin-
istration of this chapter and on the administration of justice.”
§ 3162(a)(2).
    “We review the district court’s decision to dismiss without
prejudice for abuse of discretion.” United States v. Sykes, 614
F.3d 303, 309 (7th Cir. 2010). A district court’s discretion over
whether to dismiss with prejudice is “substantial.” Id.; see also
United States v. Smith, 576 F.3d 681, 691 (7th Cir. 2009) (noting
that “an ‘open-ended list’ of the sort drawn up by Congress
in Section 3162 ‘imbues a court with great discretion’” (quot-
ing United States v. Fountain, 840 F.2d 509, 512 (7th Cir. 1988))).
Still, the Speedy Trial Act “confines the district court’s discre-
tion more narrowly than in cases where no factors exist.”
United States v. Killingsworth, 507 F.3d 1087, 1090 (7th Cir.
2007). The Supreme Court has cautioned that, “[a]lthough the
role of an appellate court is not to substitute its judgment for
that of the trial court, [its] review must serve to ensure that
the purposes of the Act and the legislative compromise it re-
flects are given effect.” Taylor, 487 U.S. at 336. Those purposes
include “serv[ing] the public interest by … reducing defend-
ants’ opportunity to commit crimes while on pretrial release
and preventing extended pretrial delay from impairing the
deterrent effect of punishment.” Zedner v. United States, 547
U.S. 489, 501 (2006). Thus, we must “undertake more substan-
tive scrutiny to ensure that the judgment is supported in
terms of the factors identified in the statute.” Taylor, 487 U.S.
at 337. Still, the Supreme Court has instructed, “[W]hen the
statutory factors are properly considered, and supporting
8                                                    No. 22-1126

factual findings are not clearly in error, the district court’s
judgment of how opposing considerations balance should not
lightly be disturbed.” Id. Our review for abuse of discretion
is, therefore, still “deferential.” Fountain, 840 F.2d at 512.
    B. The Speedy Trial Act Factors
   Courts balance the three factors articulated in the Act to
determine whether an indictment should be dismissed with
prejudice or without.
       1. Seriousness of the Offense
    The first factor, the seriousness of the offense, is largely
self-explanatory. It asks the district court to determine, by re-
lying on its experience, whether the offense is serious com-
pared to other federal crimes. Cf. Taylor, 487 U.S. at 337–38
(finding “no reason to doubt the court’s conclusion” that
“drug violations” were serious); Sykes, 614 F.3d at 310 (“The
judge accurately characterized bank robbery as ‘quite seri-
ous.’”). We have cautioned, though, that the mere fact that no
one was injured during the commission of the crime is insuf-
ficient to support a finding that an otherwise grave offense
(such as possession of a firearm in furtherance of a drug-traf-
ficking crime) weighs in favor of dismissal with prejudice. See
Killingsworth, 507 F.3d at 1090. We have also observed that
“[t]he ‘penalty’ imposed on the prosecutor (and the rest of so-
ciety) by dismissing with prejudice rises with the seriousness
of the crime.” Fountain, 840 F.2d at 512. Thus, where a crime
is serious, “the sanction of dismissal with prejudice
should … be imposed only for a correspondingly serious de-
lay.” United States v. Carreon, 626 F.2d 528, 533 (7th Cir. 1980).
    Regarding the seriousness of Lloyd’s offense, the court
stated, “The case is serious, from what I know about it.” The
No. 22-1126                                                     9

court explained, “[W]hile all felony federal cases are seri-
ous, … I would put unarmed bank robbery kind of in the mid-
dle of serious. Not the most by any means, and the potential
penalties in an unarmed bank robbery are not as high as many
of the other types of violent crime cases that we see, but it’s
certainly a serious offense.” Like the Supreme Court in Taylor,
“[w]e have no reason to doubt the court’s conclusion in that
regard.” 487 U.S. at 338.
    On appeal, Lloyd tries to minimize the seriousness of his
conduct, arguing that an offense “‘in the middle of seri-
ous’ … is, by definition, neither serious nor non-serious.” But
that is not what the district court said; it determined that the
offense was, indeed, “serious,” and Lloyd’s counsel admitted
as much in arguing his motion to dismiss when he said, “It’s
an unarmed bank robbery, a serious offense ….” The facts ar-
ticulated in Lloyd’s Presentence Investigation Report—which
Lloyd did not object to—confirm this. We agree with the dis-
trict court’s conclusion regarding the gravity of the offense.
Lloyd’s flight through school zones and residential areas was,
as the district court aptly characterized during sentencing,
“really alarming and disturbing behavior.”
    We have not hesitated to reverse a dismissal with preju-
dice where a district court “undervalued this factor ….” Kill-
ingsworth, 507 F.3d at 1090. Killingsworth instructs that courts
must look at the totality of a crime, not just the end result. See
id. (reversing dismissal with prejudice, in part because “the
district court undervalued [the seriousness of the offense] fac-
tor by stating that while the offense was serious and involved
a gun, there was no murder or injury”). Lloyd attempts to dis-
tinguish his conduct from Killingsworth’s, highlighting that
he was not in possession of a firearm; however, his conduct is
10                                                   No. 22-1126

arguably more serious since he endangered many more peo-
ple in his multi-state, high-speed car chase through school
zones and residential neighborhoods, even if, like in Kill-
ingsworth, no one was hurt. A serious offense is not rendered
nonserious by serendipitous lack of injury.
   Accordingly, the district court did not abuse its discretion
when it determined that Lloyd’s offense was serious and
weighed in favor of dismissal without prejudice.
       2. Facts and Circumstances Leading to Dismissal
    Turning to the second Speedy Trial Act factor, when ana-
lyzing the facts and circumstances leading to dismissal, a
court should consider the length of delay and the conduct of
the relevant actors. The “length of delay” is “a measure of the
seriousness of the speedy trial violation ….” Taylor, 487 U.S.
at 340. Nonetheless, “there are no bright-line rules,” and even
a lengthy delay “does not by itself require dismissal with prej-
udice.” Sykes, 614 F.3d at 310 (affirming dismissal without
prejudice even though 224 nonexcludable days had elapsed).
    Lloyd frames the inquiry under the second factor as
“whether the government or the defendant is more to blame for
the delay.” United States v. Schreane, 331 F.3d 548, 554 (6th Cir.
2003) (emphasis added) (alteration omitted) (quoting Doggett
v. United States, 505 U.S. 647, 651 (1992)). But that framework
is meant for alleged violations of the constitutional speedy trial
right. See id. at 552–53. Under the Act, in contrast, actions by
both parties—the defense and the prosecution—are relevant.
The Supreme Court emphasized that whether the govern-
ment “acted in bad faith” or demonstrated a “pattern of ne-
glect[,] … suggesting something more than an isolated unwit-
ting violation, would clearly … alter[] the balance [of this
No. 22-1126                                                  11

factor].” Taylor, 487 U.S. at 339. As for the defense’s conduct,
we have explained that “[a] defendant who waits passively
while the time runs has less claim to dismissal with prejudice
than does a defendant who demands, but does not receive,
prompt attention.” Fountain, 840 F.2d at 513.
    The district court identified the second factor as the “main
focus” of its decision to dismiss the case without prejudice. It
first considered the length of the delay for purposes of deter-
mining whether a Speedy Trial Act violation had occurred.
The court focused particularly on Lloyd’s transportation to
and from the competency evaluation. On the one hand, it
found that the delay that occurred during Lloyd’s return trip
“was reasonable under the unique circumstances of the pan-
demic.” On the other hand, it found that the government
failed to provide any evidence why it “should consider [the
delay in transporting Lloyd to the evaluation] reasonable …
[other] than … a resource argument ….” The court thus deter-
mined there was not “sufficient evidence” to consider the
transportation “delay above and beyond the ten days [al-
lowed by statute] … reasonable.” Ultimately, the court con-
cluded that the Act was violated because 106 nonexcludable
days accrued.
    The court also considered the length of the delay in weigh-
ing the second factor and determining whether dismissal
should be with prejudice or without. Since we have held that
a delay exceeding 200 nonexcludable days does not neces-
sarily require a dismissal with prejudice, a delay of 106 days
does not signal that the district court abused its discretion on
this factor either. See Sykes, 614 F.3d at 310; see also United
States v. Arango, 879 F.2d 1501, 1508 (7th Cir. 1989)
12                                                  No. 22-1126

(concluding that a three-month delay is not “per se ‘substan-
tial’ enough to justify dismissing the charges with prejudice”).
    Evaluating the parties’ conduct leading to the violation of
the Act, the district court expressed considerable frustration
with “the length of time it takes for these competency evalu-
ations to be conducted” and found that “the time before
[transportation was] implemented” took “too long … in this
case.” The court also considered conduct on the defense
side—specifically, not objecting earlier to Lloyd’s delayed
transportation. The court noted that, although no party has a
“magic ball” allowing them to anticipate “potential prob-
lems,” it was struck by “the lack of objection or even discus-
sion regarding how the transport was going to occur and the
timeline” given how widespread these sorts of transportation
delays are.
    Lloyd protests the district court’s decision to factor de-
fense conduct into the analysis, arguing that “the district
court’s reasoning under this factor is patently flawed because
the government bears the entire responsibility for the delay.”
As Lloyd sees it, he is being penalized for his counsel’s pro-
posed order concerning the competency evaluation which did
not mention the possibility of counting delays related to trans-
portation. Lloyd insists that he had no means of objecting to a
“hypothetical violation of [the Transportation Exception] be-
fore it ever occurred ….” In addition, he says he “had no ob-
ligation to discuss ‘the timeline of [the transport] because [the
Transportation Exception] tells the government what that
timeline is.”
   While Lloyd is correct that the Department of Justice was
the sole party responsible for coordinating his transportation
to the site of his mental competency evaluation, defense
No. 22-1126                                                                13

conduct is a relevant consideration under the second factor.
The statute directs courts to consider “the facts and circum-
stances … which led to the dismissal” and does not cabin that
inquiry to actions by the government. 18 U.S.C. § 3162(a)(2);
see also Taylor, 487 U.S. at 339 (considering the defendant’s
“failure to appear” for trial on the “69th day of the indictment-
to-trial period”). Here, those facts and circumstances include
Lloyd’s belated objection to the transportation delays.
    Lloyd’s argument that the district court blamed him for
not informing the government about the law, or objecting to
the order, 2 ignores the district court’s colloquy with the gov-
ernment and its dismissal of the indictment. The judge ad-
monished the government, “you were tasked with knowledge
of the law, and even if … my oral ruling and my written order
[prepared by defense counsel] didn’t specifically address [the
Transportation Exception], … why would you—should you
be able to … avoid the implications of the other subsection of
the statute?” In response, the government admitted that it is
“tasked with being aware of every aspect of law.” The court
then held the government responsible for the delay by


    2 Lloyd frames this argument as the district court blaming him for not

objecting to a “hypothetical violation of § 3161(h)(1)(F) before it ever oc-
curred.” But, as Lloyd’s counsel argued in support of the motion to dis-
miss, by the time Lloyd arrived in Lexington on February 27, 2020, the
number of nonexcludable days had already exceeded 100. The motion to
dismiss was not filed until April 26, 2021. So, even if Lloyd’s counsel did
not foresee the government’s forthcoming violation of the Act in Novem-
ber 2019 when the competency evaluation was ordered, this objection
could have been raised far earlier. Cf. Fountain, 840 F.2d at 513 (noting that
a defendant who “waits passively while the time runs has less claim to
dismissal with prejudice than does a defendant who demands, but does
not receive, prompt attention”).
14                                                   No. 22-1126

rejecting its excuse that it relied on the text of the order and
finding that the Act was violated.
    In the same colloquy, however, the government explained
that the delay was inadvertent: “[T]he marshals [in charge of
arranging Lloyd’s transportation] … relied on the order, and
they believed that the time [for transportation] had been ex-
cluded [under the Speedy Trial Act].” While the government
is charged with knowledge of the law, it explained, “[W]e’re
all humans ….” It added, “the [U.S. Attorney’s] Office is be-
coming acutely aware of” this issue and is “trying to proac-
tively address it.” The district court was entitled to factor this
proffer of inadvertence into its analysis and weigh it in favor
of dismissing without prejudice. See Killingsworth, 507 F.3d at
1090–91 (explaining that the district court “overemphasized”
that the defendant “did nothing wrong” and underempha-
sized that the government “did not intentionally cause the de-
lay”); Carreon, 626 F.2d at 533 (factor weighed in favor of dis-
missal without prejudice where “the government did not in-
tentionally seek delay”); Sykes, 614 F.3d at 310 (“The court also
correctly considered the absence of fault on the part of the
government.”).
    What Lloyd fails to appreciate is that dismissal without
prejudice is often appropriate where neither the government
nor the defendant is “at fault for failing to move the case
along.” Killingsworth, 507 F.3d at 1090. Also, by repeatedly
framing the district court’s decision as holding that “the facts
and circumstances of this case favor the government,” (em-
phasis added), Lloyd overlooks the fact that the Act’s calculus
is not a zero-sum game, and the Act has multiple purposes.
Congress aimed to “protect and promote speedy trial inter-
ests that go beyond the rights of the defendant”—in contrast
No. 22-1126                                                    15

to the Sixth Amendment, which “primarily safeguards the de-
fendant’s speedy trial right—which may or may not be in ac-
cord with society’s [interests].” Zedner, 547 U.S. at 501 (empha-
sis added) (quoting S. Rep. No. 96-212, at 29 (1979)). As we
have noted, dismissing a case with prejudice imposes a “pen-
alty” on society in addition to prosecutors, and even a blame-
less defendant’s conduct is relevant when deciding the appro-
priate penalty. See Fountain, 840 F.2d at 512–13; see also United
States v. Loera, 565 F.3d 406, 411 (7th Cir. 2009) (affirming dis-
missal without prejudice where “both parties requested con-
tinuances; [the defendant] suffered no significant prejudice;
and there was nothing to indicate bad faith on the part of the
government”).
    Lloyd’s reliance on other cases in which transportation
took longer than ten days is also misplaced. As the govern-
ment correctly pointed out in response, the Transportation
Exception only presumptively caps the excludable amount of
transportation time at ten days; the government may rebut
that presumption (as it did here when the delay on Lloyd’s
return trip was a result of the COVID-19 pandemic). Moreo-
ver, the government has seventy nonexcludable days within
which to bring a defendant to trial. Even if transportation
takes longer than ten days, it does not automatically result in
a violation of the Act—it only accrues toward the seventy-day
cap.
    Furthermore, as the government noted during the motion
to dismiss hearing, there is a plausible argument that a court
could exclude some unreasonable travel delays from the
speedy trial count if “the ends of justice served by taking such
action outweigh the best interest of the public and the defend-
ant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A); see United
16                                                  No. 22-1126

States v. Turner, 602 F.3d 778, 785 (6th Cir. 2010) (holding the
Act was violated when the government took more than ten
days to transport the defendant and did “not rebut the pre-
sumption of unreasonableness,” but clarifying that its “hold-
ing limits only automatic exclusion under § 3161(h)(1), not the
ends-of-justice continuances that courts may grant under
§ 3161(h)(7)” (citing Bloate v. United States, 559 U.S. 196, 214
(2010) (“Subsection (h)(7) provides [m]uch of the Act’s flexi-
bility … and gives district courts discretion—within limits
and subject to specific procedures—to accommodate limited
delays for case-specific needs ….” (internal citations and quo-
tation marks omitted) (first alteration in original)))).
   In sum, Lloyd has not demonstrated that the district court
abused its discretion when it found that the facts and circum-
stances leading to dismissal weighed in favor of dismissal
without prejudice.
       3. The Impact of a Reprosecution on the Administration of
          the Act and on the Administration of Justice
    Finally, the third factor, the impact of a reprosecution on
the administration of the Act and the administration of justice,
requires courts to consider the repercussions of dismissing
the case. Recognizing the flexibility inherent in this third fac-
tor, a court’s analysis should account for any prejudice to the
defendant as well as whether dismissal with prejudice is nec-
essary to discourage repeated violations of the Act. See Taylor,
487 U.S. at 340−42 (considering “prejudice to the defendant”
as well as whether dismissal with prejudice is “appropriate in
order to vindicate the guarantees of the Speedy Trial Act”);
Killingsworth, 507 F.3d at 1091 (holding “the purpose of the
Act would not be served by requiring the court to impose the
maximum sanction [of dismissal with prejudice] for a
No. 22-1126                                                     17

minimum violation [of the Act]” (quoting United States v.
Hawthorne, 705 F.2d 258, 261 (7th Cir. 1983)).
    In considering whether the defendant suffered any preju-
dice, length of delay is again relevant, because “[t]he longer
the delay, the greater the presumptive or actual prejudice to
the defendant ….” Taylor, 487 U.S. at 340. Courts should con-
sider not only prejudice to the defendant’s ability to prepare
for trial, but also prejudice resulting from restrictions on his
liberty. See id. at 340 (noting that “[i]nordinate delay between
public charge and trial … may disrupt [a defendant’s] em-
ployment, drain his financial resources, curtail his associa-
tions, subject him to public obloquy, and create anxiety in
him, his family and his friends” (some alterations in original)
(quoting Barker v. Wingo, 407 U.S. 514, 537 (1972) (White, J.,
concurring))). That said, just because a defendant was de-
tained pretrial does not mean the charges must be dismissed
with prejudice. See Killingsworth, 507 F.3d at 1091 (noting that
such a rule “would render Congress’s designation of two
types of dismissal largely irrelevant”).
    In addition to prejudice, courts should assess whether the
“circumstances of the case [leading to the delay] would be
[]likely to recur,” such that dismissing the case with prejudice
would have a needed remedial effect of warding off repeated
violations of the Act. Carreon, 626 F.2d at 533; see also Fountain,
840 F.2d at 512 (noting dismissal with prejudice penalizes not
only the prosecutor but “the rest of society”); United States v.
Dilg, 726 F. App’x 368, 372 (6th Cir. 2018) (explaining the “two
main considerations under this factor” are “[p]rejudice to the
defendant” and “the deterrent effect of a with-prejudice dis-
missal on the government’s … repeated violations of the
Speedy Trial Act”). Although “dismissal with prejudice
18                                                     No. 22-1126

always sends a stronger message [to the government] than
dismissal without prejudice,” “[t]hat factor alone, by defini-
tion implicated in almost every Speedy Trial Act case, does
not suffice to justify barring reprosecution … .” Taylor, 487
U.S. at 342–43. Indeed, “[d]ismissal without prejudice is not a
toothless sanction … .” Id. at 342. Dismissing a case with prej-
udice, purely to “send [a] strong message to the Government
that unexcused delays will not be tolerated” is inappropriate
because courts must consider not just “[t]hat factor alone” but
“all the other circumstances present.” Id. at 343.
    The district court’s oral ruling pertaining to this final fac-
tor was limited. It stated:
       The impact of a re-prosecution on the admin-
       istration of this chapter and on the administra-
       tion of justice, I just—I don’t even know really
       how to apply that factor, but I don’t find that a
       dismissal without prejudice would have a sig-
       nificant impact that would require me to dis-
       miss it with prejudice.
    Of course, “a ‘barebones’ district court explanation of its
inherently discretionary … ruling ‘amounts to no exercise of
discretion at all,’ a ‘non-exercise of discretion [that] is itself an
abuse of discretion.’” United States v. Fowowe, 1 F.4th 522, 527
(7th Cir. 2021) (second alteration in original) (quoting United
States v. Corner, 967 F.3d 662, 666 (7th Cir. 2020)). Viewed in
isolation, the court’s statement could counsel a different out-
come. Cf. United States v. Settles, 43 F.4th 801, 805–06 (7th Cir.
2022) (noting that if the district court’s “flawed [sentencing
calculations] … were all we had, we would seriously consider
a remand,” but finding that other statements by the district
No. 22-1126                                                    19

court “reassure[d] us that the court reviewed the case and ul-
timate sentence as an integrated whole”).
    Here, the district court’s colloquy with counsel is informa-
tive. The court repeatedly asked Lloyd’s attorney, “[W]hat is
the actual prejudice in light of the … several requests to con-
tinue both before the eval[uation] and [after?]” Defense coun-
sel responded that “[t]he prejudice is the case is ex-
tended … for no reason other than the marshals just not mov-
ing the person. And Mr. Lloyd’s incarcerated; he’s detained.”
The court followed up by asking, “[A]nd your position is you
would have been ready to go to trial prior to that, and, there-
fore, you were prejudiced in the ability to get to trial earlier?”
At that point, Lloyd’s attorney conceded, “[L]ook, I can’t tell
you with complete certainty that the case would have been to
trial within that time period.” In fact, the court pointed out
that it was not even holding trials during that period due to
the COVID-19 pandemic.
    The court also heard the parties’ conflicting arguments re-
garding prejudice. Lloyd highlighted the “prejudice of [a]
person having to continue having the case held over their
head” and being “detained as a presumptively innocent citi-
zen.” The government countered that “[t]here were 240 days
of continuances after [Lloyd] was found competent, …. [so]
he can point to no prejudice” from the transportation delay.
The discussion and explication of these issues during the mo-
tion to dismiss hearing indicates that they factored into the
court’s ruling, shortly thereafter, that “dismissal without prej-
udice would [not] have a significant impact [on the Admin-
istration of the Act and on the Administration of Justice].”
  Moreover, the district court considered the primary argu-
ment on this factor that Lloyd now articulates on appeal—that
20                                                   No. 22-1126

the government should be punished for allegedly systemic
delays. Lloyd complains that “[a]llowing the government to
simply walk back into the courtroom mere hours later with a
complaint and continue on with the case is not a sanction.”
The Supreme Court expressly rejected that argument. See Tay-
lor, 487 U.S. at 342 (“Dismissal without prejudice is not a
toothless sanction ….”). In Taylor, the Supreme Court re-
versed a dismissal with prejudice where “the District Court
did not fully explicate its reasons for dismissing with preju-
dice” but concluded that the government’s “lackadaisical”
conduct warranted the result. Id. at 337–38. Reversing, the
Court cautioned, “If the greater deterrent effect of barring
reprosecution could alone support a decision to dismiss with
prejudice, the consideration of the other factors identified in
§ 3162(a)(2) would be superfluous, and all violations would
warrant” dismissal with prejudice. Id. at 342.
    In the district court, Lloyd’s counsel argued that dismiss-
ing the case without prejudice effectively tells the U.S. Attor-
ney’s Office that it can “take as long as [it] wants” because the
“[w]orst thing that’s going to happen is dismissal without
prejudice.” He drove his point home: “[C]learly, it’s not much
of a sanction.” The court was sympathetic, recognizing the
persistent issue of “the length of time it takes for … compe-
tency evaluations to be conducted” and the delay in imple-
menting the physical transport of defendants to these evalua-
tions. It added that the “Bureau of Prisons is taking too long
to conduct these [competency] examinations” but concluded,
“It’s not a problem I can fix.” While the court did not explicitly
hold that a dismissal with prejudice was unnecessary to the
administration of the Act, the court heard Lloyd’s argument
on that point moments before it ruled. Ultimately, the court
was not convinced that a deterrent effect of a dismissal with
No. 22-1126                                                  21

prejudice swayed the balance of the factors, particularly con-
sidering that the first two factors—the seriousness of the
crime and circumstances leading to the violation of the Act—
weighed in favor of dismissal without prejudice.
    Based on the court’s discussions with counsel throughout
the hearing, it is evident, despite somewhat admitted confu-
sion, that the court was attentive to the inquiry set forth by
the Supreme Court under this factor. Nevertheless, we em-
phasize that “a district court must carefully consider [the
three] factors as applied to the particular case and, whatever
its decision, clearly articulate their effect in order to permit
meaningful appellate review.” Taylor, 487 U.S. at 336. While
the Speedy Trial Act “does not mandate any particular for-
mula or order of decisionmaking,” United States v. Wright, 6
F.3d 811, 816 (D.C. Cir. 1993), a district court must “carefully
express its decision whether or not to bar reprosecution in
terms of the guidelines specified by Congress,” Taylor, 487
U.S. at 343.
    In this case, the discussions between counsel and the court
at the motion to dismiss hearing demonstrate the court’s suf-
ﬁcient consideration and application of all the factors within
the Act. As such, the court did not abuse its discretion when
it concluded that the third factor did not outweigh the other
two when it came to dismissing the indictment without prej-
udice.

                    III.   Conclusion

    For the foregoing reasons, we   AFFIRM   the decision of the
district court.